As filed with the Securities and Exchange Commission on March 14, 2014 Registration No. 333-188633 Registration No. 333-185693 Registration No. 333-181373 Registration No. 333-165135 Registration No. 333-162068 Registration No. 333-157689 Registration No. 333-143308 Registration No. 333-127669 Registration No. 333-125909 Registration No. 333-60386 Registration No. 333-59460 Registration No. 333-50454 Registration No. 333-39824 Registration No. 333-94389 Registration No. 333-63823 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Registration No. 333-188633 Registration No. 333-185693 Registration No. 333-181373 Registration No. 333-165135 Registration No. 333-162068 Registration No. 333-157689 Registration No. 333-143308 Registration No. 333-127669 Registration No. 333-125909 Registration No. 333-60386 Registration No. 333-59460 Registration No. 333-50454 Registration No. 333-39824 Registration No. 333-94389 Registration No. 333-63823 LEAP WIRELESS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0811062 (I.R.S. Employer Identification Number) 5887 Copley Drive San Diego, CA 92111 (858) 882-6000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 2009 Employment Inducement Equity Incentive Plan of Leap Wireless International, Inc. Leap Wireless International, Inc. Amended and Restated Employee Stock Purchase Plan 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, as Amended Leap Wireless International, Inc. Employee Stock Purchase Plan Leap Wireless International, Inc. 2001 Non-Qualified Stock Option Plan Leap Wireless International, Inc. 2001 Executive Officer Deferred Bonus Stock Plan Leap Wireless International, Inc. Restricted Stock Purchase Agreements with Thomas Macisaac, David Maquera and Jeb Spencer Leap Wireless International, Inc. 2000 Stock Option Plan Cricket Communications Inc. 1999 Stock Option Plan Leap Wireless International, Inc. Executive Officer Deferred Stock Plan Leap Wireless International, Inc. 1998 Stock Option Plan Leap Wireless International, Inc. 1998 Non-Employee Directors’ Stock Option Plan Shares Issuable Upon Exercise of Certain Outstanding Stock Options of Qualcomm Incorporated (Full title of the plan) S. Douglas Hutcheson Chief Executive Officer c/o Leap Wireless International, Inc. 5887 Copley Drive San Diego, California 92111 (858) 882-6000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filerR Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting company£ Deregistration of Securities This Post-Effective Amendment relates to the following Registration Statements on Form S-8 (collectively, the “Registration Statements”) of Leap Wireless International, Inc. (the “Registrant”): File No. 333-63823, pertaining to the registration of 8,700,000 shares of common stock, par value $0.0001 per share (the “Common Stock”), issuable in connection with the exercise of certain options to purchase shares of the Common Stock of QUALCOMM Incorporated, upon the exercise of future stock options to be granted under the Registrant’s 1998 Stock Option Plan and 1998 Non-Employee Directors’ Stock Option Plan or issuable pursuant to the Registrant’s Employee Stock Purchase Plan; File No. 333-94389, pertaining to the registration of 25,000 shares of Common Stock issuable under the Registrant’s Executive Officer Deferred Stock Plan; File No. 333-39824, pertaining to the registration of 1,494,465 shares of Common Stock issuable under the Cricket Communications Inc. 1999 Stock Option Plan; File No. 333-50454, pertaining to the registration of 2,250,000 shares of Common Stock, issuable under the Registrant’s 2000 Stock Option Plan; File No. 333-59460, pertaining to the registration of 614,000 shares of Common Stock, issuable under the Registrant’s 2001 Executive Officer Deferred Bonus Stock Plan and the Registrant’s 1998 Employee Stock Purchase Plan, as amended and issuable to each of Thomas MacIsaac, David Maquera and Jeb Spencer pursuant to their respective Restricted Stock Purchase Agreements; File No. 333-60386, pertaining to the registration of 2,500,000 shares of Common Stock, issuable under the Registrant’s 2001 Non-Qualified Stock Option Plan; File No. 333-125909, pertaining to the registration of 4,800,000 shares of Common Stock, issuable under the Registrant’s 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan; File No. 333-127669, pertaining to the registration of 800,000 shares of Common Stock, issuable under the Registrant’s Employee Stock Purchase Plan; File No. 333-143308, pertaining to the registration of 3,500,000 shares of Common Stock, issuable under the Registrant’s 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, as amended; File No. 333-157689, pertaining to the registration of 300,000 shares of Common Stock, issuable under the 2009 Employment Inducement Equity Incentive Plan of the Registrant; File No. 333-162068, pertaining to the registration of 1,000,000 shares of Common Stock, issuable under the Registrant’s 2004 Stock Option, Restricted Stock and Deferred Stock Unit Plan, as amended; File No. 333-165135, pertaining to the registration of 100,000 shares of Common Stock, issuable under the 2009 Employment Inducement Equity Incentive Plan of the Registrant; File No. 333-181373, pertaining to the registration of 375,000 shares of Common Stock, issuable under the 2009 Employment Inducement Equity Incentive Plan of the Registrant; File No. 333-185693, pertaining to the registration of 400,000 shares of Common Stock, issuable under the Registrant’s Amended and Restated Employee Stock Purchase Plan; and File No. 333-188633, pertaining to the registration of 300,000 shares of Common Stock, issuable under the 2009 Employment Inducement Equity Incentive Plan of the Registrant. On July 12, 2013, the Registrant entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Registrant, AT&T Inc., a Delaware corporation (“Parent”), Laser, Inc., a Delaware corporation, and Mariner Acquisition Sub Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”).Pursuant to the Merger Agreement, on March 13, 2014, Merger Sub merged with and into the Registrant, with the Registrant continuing as the surviving corporation and becoming a wholly owned subsidiary of Parent (the “Merger”). In connection with the consummation of the Merger, the offerings pursuant to the Registration Statements have been terminated.In accordance with undertakings made by the Registrant to remove from registration, by means of a post-effective amendment, any of the securities which remain unsold at the termination of the offerings, the Registrant hereby removes from registration the securities of the Registrant registered but unsold under the Registration Statements.The Registration Statements are hereby amended, as appropriate, to reflect the deregistration of such securities. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of San Diego, California, on March 14, 2014.No other person is required to sign this Post-Effective Amendment to the Registration Statements in reliance upon Rule 478 under the Securities Act of 1933, as amended. LEAP WIRELESS INTERNATIONAL, INC. By: /s/S. Douglas Hutcheson Name: S. Douglas Hutcheson Title: Chief Executive Officer
